United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1828
Issued: August 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from the September 25, 2006 merit
decision of the Office of Workers’ Compensation Programs, which terminated her compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case. The Board also has jurisdiction to review the hearing representative’s March 30, 2007
merit decision affirming the termination.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits for
right wrist tenosynovitis effective September 25, 2006.
FACTUAL HISTORY
On February 22, 2005 appellant, then a 57-year-old security screener, filed a claim
alleging that she sustained a traumatic right wrist injury that day while lifting a piece of luggage

off a table just enough to slide it onto the belt of an x-ray machine.1 The Office accepted her
claim for right wrist tenosynovitis and paid compensation for temporary total disability.
A conflict in medical opinion arose between appellant’s physicians, who diagnosed right
wrist de Quervain’s tenosynovitis, and an Office second opinion physician, who reported no
objective findings to support appellant’s subjective complaints of pain. To resolve the conflict,
the Office referred appellant, together with the case record and a statement of accepted facts, to
Dr. Donald D. Hubbard, a Board-certified orthopedic surgeon, for an impartial medical
evaluation.
On February 10, 2006 Dr. Hubbard reviewed the nature of the conflict he was to resolve
and the statement of accepted facts. He reviewed appellant’s medical record, including the
reports from her attending physicians. Dr. Hubbard related her chief complaints and symptoms
and her history of present illness. He then described his findings on physical examination.
Dr. Hubbard diagnosed “by history and original case file review” right wrist pain secondary to
strain and tenosynovitis evolving into right thumb pain plus other symptoms and findings
consistent with right de Quervain’s tenosynovitis. But on physical examination he reported no
objective evidence of tenosynovitis. Dr. Hubbard reported no objective evidence of brachial
plexopathy, cervical radiculopathy, peripheral entrapment neuropathy, specific peripheral
neuralgia, reflex sympathetic dystrophy/neurovascular instability, complex regional pain
syndrome I and II or thoracic outlet syndrome.
Dr. Hubbard determined, based on his physical examination, that appellant’s right wrist
tenosynovitis had resolved:
“By history, she continues to suffer residuals of pain and loss of function
secondary to pain of the right wrist and thumb related to the February 22, 2005
accident. Clearly there is a disconnect between the objective findings and the
subjective complaints. I find no evidence today of reflex sympathetic dystrophy
(RSD); causalgia; or stenosing tenosynovitis of the first dorsal compartment (or
de Quervain’s disease). Right wrist and thumb pain of undocumented etiology
continues to be the major problem related to her work accident of
February 22, 2005.”
Dr. Hubbard continued:
“No underlying disease entity has been documented despite appropriate and
necessary repeat clinical examinations and diagnostic tests including blood
evaluation, radiographic imaging of the right wrist and electrodiagnostic testing of

1

In a later claim, appellant alleged that she sustained a left hand and wrist injury as a result of her federal
employment. The Office denied that claim. OWCP File No. 142043397. Appellant filed a separate appeal from a
separate Office decision in that case, which the Board will review in a separate decision and order under Docket
No. 07-1827.

2

the right upper extremity. Preexisting same and similar condition has also been
denied emphatically by [appellant].”2
In a decision dated September 25, 2006, following appropriate notice, the Office
terminated appellant’s compensation for the accepted condition of right wrist tenosynovitis. It
found that the weight of the medical opinion evidence rested with the impartial medical
specialist, Dr. Hubbard, and established that the accepted condition had resolved.
Appellant requested an oral hearing before an Office hearing representative, which was
held on January 17, 2007. In a decision dated March 30, 2007, the hearing representative
affirmed the termination of her compensation. The hearing representative found that the weight
of the medical evidence, represented by the opinion of the impartial medical specialist,
established that the accepted condition of right wrist tenosynovitis had resolved.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 Once the Office accepts a
claim, it has the burden of proof to justify termination or modification of compensation benefits.4
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.7

2

In supplemental reports dated May 29 and June 21, 2006, Dr. Hubbard stated that neither a nerve block nor
spica cast was appropriate based on objective findings but could aid the treating physician in determining the source
of pain and other associated causation and would perhaps avoid unnecessary surgery. He also stated that
notwithstanding December 29, 2005 clinical findings supporting the probable existence of de Quervain’s disease, his
findings on examination remained the same.
3

5 U.S.C. § 8102(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

ANALYSIS
The Office accepted that appellant sustained an injury in the performance of duty on
February 22, 2005. It accepted her claim for the condition of right wrist tenosynovitis and paid
compensation benefits on that basis. To resolve the conflict that arose between appellant’s
physicians, who continued to diagnose de Quervain’s tenosynovitis, and the Office second
opinion physician, who reported no objective findings to support appellant’s subjective
complaints of pain, the Office properly referred appellant to an impartial medical specialist.
The Office provided Dr. Hubbard, a Board-certified orthopedic surgeon, with appellant’s
medical record and a statement of accepted facts so he could base his opinion on a proper
medical and factual history. Dr. Hubbard reviewed the entire medical record, including the
reports and findings of appellant’s physicians. He reviewed appellant’s current complaints and
described his findings on examination. Although appellant reported subjective complaints of
pain, on physical examination Dr. Hubbard could find no objective evidence of tenosynovitis.
Dr. Hubbard found no evidence of de Quervain’s disease or causalgia. He found no objective
evidence of other possible physical explanations, including brachial plexopathy, cervical
radiculopathy, peripheral entrapment neuropathy, specific peripheral neuralgia, reflex
sympathetic dystrophy/neurovascular instability, complex regional pain syndrome I and II or
thoracic outlet syndrome. Because Dr. Hubbard could document no underlying disease entity to
account for appellant’s subjective complaints, because his objective findings on physical
examination were not diagnostic of right wrist tenosynovitis, he concluded that the accepted
condition had resolved. In addition to a negative physical examination -- including a negative
Finkelstein’s test, a test that is diagnostic for de Quervain’s tenosynovitis -- he noted that a
recent injection for de Quervain’s tenosynovitis did not help, not even temporarily. This is
persuasive evidence that supports Dr. Hubbard’s conclusion that appellant’s presentation could
not be explained on the basis of tenosynovitis.
The Board finds that the opinion of the impartial medical specialist is based on a proper
history and is medically well reasoned. That opinion must be accorded special weight in
resolving whether appellant has right wrist tenosynovitis. Because the weight of the medical
opinion evidence establishes that the accepted condition has resolved, the Board finds that the
Office has met its burden of proof to terminate compensation benefits for that condition. The
Board will affirm the Office’s September 25, 2006 and March 30, 2007 decisions.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits for
right wrist tenosynovitis effective September 25, 2006.8

8

The Office’s termination of compensation benefits relates only to the accepted condition of right wrist
tenosynovitis and does not prevent the Office from accepting any pain disorder that might be causally related to the
February 22, 2005 work incident.

4

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2007 and September 25, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

